DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/9/22 have been fully considered but they are not fully persuasive. The applicant’s arguments are as follows: (1) Anderson points out hole shape, not a columnar vacancy (2) Anderson focuses on creating the smallest holes possible, not on removing excess skin and (3) these deficiencies are not overcome by Jagdeo. 
Regarding (1), Anderson discloses a columnar vacancy which “extends into the skin, through the epidermis, and into the dermis” ([0055]), traversing three layers of skin in a vertical, or columnar direction; Anderson discloses further that, “The hole depths are typically about 1-3 mm, such that they extend deeply into or through the human dermis, which is of similar thickness.” ([0005]) and does not merely state shape, but also depth (i.e. the “columnar” aspect of a “columnar vacancy,”) stating wherein, “The size and depth of the holes formed can be controlled by a variety of parameters,” ([0012]). Further see Fig. 2A, showing a columnar volume (100); see annotated figure below.

    PNG
    media_image1.png
    218
    309
    media_image1.png
    Greyscale

Regarding (2), Anderson specifically states, “generating a cosmetically desirable reduction of skin area,” ([0011]) a reduction of skin area which would include reduction of excess skin. Anderson reiterates wherein the creation of holes constitutes “a volume of removed tissue,” ([0067]). Regarding (3), Jagdeo’s disclosure of imaging blood vessels teaches to mapping “tissue locations and boundaries,” with an eye to blood vessel location, such that “vascular damage” is not caused (see [0035, 0078], Jagdeo). Anderson specifically discloses a motivation to reduce collateral damage at the target site, i.e. to surrounding vasculature, stating, “Forming holes in this size range is also well-tolerated and safe, because of the very small size of the damaged regions formed and the presence of undamaged adjacent tissue to promote rapid healing,” ([0051]), which can be ascertained by the teaching of Jagdeo.
	Additionally, the examiner notes that the applicant’s arguments related to the size of the columnar vacancy (10mm overall length) and the size of the treatment areas (10 mm to 1000 cm) are not claimed and therefore these arguments are not commensurate in scope with the claims. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section; applicant’s arguments therefore do not comply with 37 CFR 1.111(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20150150629 A1).
Regarding claim 1, Anderson discloses a method of tightening skin, comprising: performing a fractional laser ablation in a treatment area of the skin, thereby removing a column of the skin and forming a columnar vacancy in the skin (“generation of a plurality of small holes…in [skin] tissue, using an ablative laser…to generate a cosmetically desirable reduction of skin area” [0011]), the columnar vacancy having a perimeter defined by a first side and a second side opposite the first side (two “curved sides” of an exemplary hole are disclosed in [0052]), the first side and the second side each comprising an epidermal layer, a dermal layer (“the hole extends into the skin through the epidermis 120 and into the dermis 125” [0055]); contacting the first side of the columnar vacancy to the second side of the columnar vacancy, thereby closing the columnar vacancy ([0023] and [0070] disclose “closing…of the holes 100”); and applying an adhesive to the skin over the closed columnar vacancy (“photo activated adhesive” [0019]), wherein the epidermal layer, the dermal layer, and the subcutaneous layer of the first side of the columnar vacancy is aligned, respectively, with the epidermal layer, the dermal layer, and the subcutaneous layer of the second side of the columnar vacancy in a z-direction orthogonal to the surface of the skin (see Fig. 2A, wherein the vertical sides of hole 100 are aligned with the z-axis orthogonal to the skin surface).  Although Anderson may not explicitly state a subcutaneous layer, it states wherein the hole extends, “preferably through most of or the entire thickness of the dermis,” ([0011]). It would be obvious to one of ordinary skill in the art to implement the treatment with some parameter variation, such that in at least some instances, column vacancies protrude into the layer directly below the dermis, i.e. the subcutaneous layer, in order to personalize treatment for individual patient physiologies and desired cosmetic outcome. 
Claims 2-17 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, in further view of Jagdeo (US 20160317226 A1).
Regarding claims 2 and 4-6, Anderson discloses a laser treatment but not an imaging system. However, Jagdeo discloses further comprising imaging blood vessels in the treatment area prior to performing the laser ablation ([0035; 0040]), thereby forming a map of the vascularized and non-vascularized regions in the treatment area; wherein the fractional laser ablation is performed substantially on the non-vascularized regions (in addition to disclosing regional modulation of laser ablation,  by targeting, “tissue locations and boundaries” [0035], Jagdeo specifically discloses performing, “…the determination of the laser settings...[so as not] to cause…vascular damage” [0078]; for still further support, see [0047] which discloses modulation of laser treatment such that blood vessels are treated in a “minimally ablative or non-ablative manner”); wherein the laser ablation and imaging of blood vessels is automated ([0035; 0040]) and wherein the automated laser ablation and imaging of blood vessels is carried out using a computer controller operatively connected to a laser and an imager (“a system controller configured to receive input from the imaging device and generating an output to the laser delivery device controlling the settings of the laser delivery device” [0099]). It would be obvious to one of ordinary skill in the art to incorporate the imaging system as disclosed by Jagdeo into the system as disclosed by Anderson such that imaging can guide laser treatment in real-time, in order to optimize treatment outcome.

Regarding claim 3, Anderson discloses wherein a plurality of columns of skin are removed during fractional laser ablation, forming a plurality of columnar vacancies in the treatment area of the skin ([0011]).  

Regarding claim 7, Anderson discloses wherein a laser beam used to carry out the fractional laser ablation has a polygonal, diamond-shaped, or ellipse-shaped cross-section ([0052]).  

Regarding claim 8, Anderson discloses wherein a laser beam used to carry out the fractional laser ablation has an ellipse-shaped cross-section ([0053]).  

Regarding claim 9, Anderson discloses wherein the columnar vacancy has an overall length and an overall width, the overall length being 2.5 to 3.5 times greater than the overall width (“aspect ratio…of 3:1” [0052]).  

Regarding claim 10, Anderson discloses further comprising irradiating the closed columnar vacancy with a laser or broad band light through the applied adhesive (“photo activated adhesive” [0019]). 
 
Regarding claim 11, Anderson discloses wherein the step of irradiating causes hemostasis, coagulation, or both of the closed columnar vacancy ([0005] discloses “rapid healing,” of skin).  

Regarding claim 12, Anderson discloses wherein the epidermal layers, the dermal layers, and the subcutaneous layers of the first and second sides of the columnar vacancy are aligned to form a substantially planar dermal-epidermal junction and a substantially planar dermal-subcutaneous junction across the first and second sides of the columnar vacancy when the columnar vacancies are closed ([0015-0019]; [0023]).  

Regarding claim 13, Anderson discloses wherein the adhesive applies a compressive force to the closed columnar vacancies ([0015-0019]).  

Regarding claim 14, Anderson discloses wherein the fractional laser ablation is carried out with an Er: YAG laser ([0013]).  

Regarding claim 15, a system of skin tightening comprising: a laser configured to fractionally ablate two or more columns of skin from a treatment area on the skin, thereby forming two or more columnar vacancies in the skin ([0011]), the columnar vacancies each having a perimeter defined by a first side and a second side opposite the first side ([0052]), the first side and the second side each comprising an epidermal layer, a dermal layer ([0055]); an adhesive configured to be applied to the skin ([0019]) and apply compressive force to each columnar vacancy to hold the first side and second side of the columnar vacancy together ([see 0015-0019]). Anderson does not explicitly disclose an imaging system. However, Jagdeo, which discloses a system for combined imaging and laser therapy and thus exists in the applicant’s field of endeavor, discloses an imaging system configured to image blood vessels in the treatment area of the skin (“optical coherence tomography can be used to image…blood vessels” [0039]); and one or more controllers operatively connected to the laser, the imaging system, or both, the one or more controllers being configured to automatedly control imaging of the blood vessels in the treatment area and laser ablation locations in the treatment area (“OCT serves as an adjunctive aid to help guide ablative laser setting selections or laser therapy setting selections by allowing real-time assessment of the treatment site” [0040]; “The controller preferably has an interface with the image devices as well as an interface with the laser delivery system so that images can be acquired, tissue locations and boundaries targeted, and laser settings calculated and configured” [0035]). It would be obvious to one of ordinary skill in the art to incorporate the imaging system as disclosed by Jagdeo into the system as disclosed by Anderson such that imaging can guide laser treatment in real-time, in order to optimize treatment outcome.

Regarding claims 16 and 17, Anderson discloses a laser skin treatment, but not an imaging system. However, Jagdeo discloses wherein the imaging system determines locations of substantially non-vascularized areas within the treatment area of the skin based on the imaged blood vessels, and wherein the one or more controllers are configured to direct the laser to perform fractional ablation on the substantially non-vascularized skin in the treatment area (in addition to disclosing regional modulation of laser ablation,  by targeting, “tissue locations and boundaries” [0035], Jagdeo specifically discloses performing, “…the determination of the laser settings...[so as not] to cause…vascular damage” [0078]; for further support, see [0047] which discloses modulation of laser treatment such that blood vessels are treated in a “minimally ablative or non-ablative manner”). It would be obvious to one of ordinary skill in the art to incorporate the imaging system as disclosed by Jagdeo into the system as disclosed by Anderson such that imaging can guide laser treatment in real-time, in order to optimize treatment outcome.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, in further view of Jackson (US 20140228731 A1).
Regarding claim 18, a method of tightening skin, the method comprising: attaching a frame, in an open position, to the surface of the skin, wherein the frame surrounds a treatment area of the skin (“window that can be pressed onto the treatment region while the holes are being ablated” [0021]);  removing a column of skin from the treatment area by ablating the skin with a laser ([0011]), thereby forming a columnar vacancy in the skin, the columnar vacancy having a perimeter defined by a first side and a second side opposite the first side ([0052]), the first side and the second side each comprising an epidermal layer, a dermal layer, and a subcutaneous layer of skin; connects the first side of the columnar vacancies to the second side of the columnar vacancy, and wherein the epidermal layer, the dermal layer, and/or the subcutaneous layer of the first side of the columnar vacancy is aligned, respectively, with the epidermal layer, the dermal layer ([0055]) of the second side of the columnar vacancy in a z-direction orthogonal to the surface of the skin (see Fig. 2A, wherein the vertical sides of hole 100 are aligned with the z-axis orthogonal to the skin surface). Although Anderson may not explicitly state a subcutaneous layer, it states wherein the hole extends, “preferably through most of or the entire thickness of the dermis,” ([0011]). It would be obvious to one of ordinary skill in the art to implement the treatment with some parameter variation, such that in at least some instances, column vacancies protrude into the layer directly below the dermis, i.e. the subcutaneous layer, in order to personalize treatment for individual patient physiologies and desired cosmetic outcome. 

While Anderson discloses a frame, it does not explicitly state “open and closed positions.” However, Anderson discloses a surgical method which fundamentally integrates one of various means to close columnar vacancies (“compressive stresses” in [0015-0019], [0023]), including, “tensioning skin clips.” For further support, Jackson, which discloses means of wound closures and thus exists in the applicant’s field of endeavor, discloses a frame whose shape can be altered ([0016]). It would be obvious to one of ordinary skill in the art to modify the window of Anderson such that its shape can be altered from an open to closed position, as disclosed by Jackson, in order to provide an intuitive means of closing vacancies. 

Regarding claims 19 and 20, while Anderson discloses a frame, it does not explicitly state “open and closed positions.” However, Anderson discloses a surgical method which fundamentally integrates one of various means to close columnar vacancies (“compressive stresses” in [0015-0019], [0023]), including tensioning skin clips. For further support, Jackson, which discloses means of wound closures and thus exists in the applicant’s field of endeavor, discloses a frame whose shape can be altered ([0016]); retaining the frame in the closed position on the surface of the skin during healing of the columnar vacancy; and removing the frame from the surface of the skin following healing of the columnar vacancy, and wherein the frame comprises two or more hinges defining two or more corners of the frame in the open position (“hinged walls” [0138]), and altering the shape of the frame from the open shape to the closed shape (Jackson discloses two positions, one with, “second distance d2 between the walls,” and one with distance d1, “where the distance d2 is greater than the distance d1” [0138]) comprises closing the hinges of the frame to reduce the angles defined by the corners of the frame (“opposing…hinged walls” [0138]). It would be obvious to one of ordinary skill in the art to modify the window of Anderson such that its shape can be altered from an open to closed position, as disclosed by Jackson, in order to provide an intuitive means of closing vacancies.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 ET. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792